
	

113 HRES 149 IH: Expressing support for designation of April as Parkinson’s Awareness Month.
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 149
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mrs. Carolyn B. Maloney of New
			 York (for herself, Mr. King of New
			 York, and Mr. Van Hollen)
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of April
		  as Parkinson’s Awareness Month.
	
	
		Whereas Parkinson’s disease is a chronic, progressive,
			 neurological disease and is the second most common neurological disease in the
			 United States;
		Whereas there is inadequate comprehensive data on the
			 incidence and prevalence of Parkinson’s disease;
		Whereas it is estimated that the disease affects 500,000
			 to 1,500,000 people in the United States and the prevalence will more than
			 double by 2040;
		Whereas there are millions of people in the United States
			 who are caregivers, family members, and friends greatly impacted by Parkinson’s
			 disease every day;
		Whereas it is estimated that the economic burden of
			 Parkinson’s disease is $14,400,000,000 including indirect costs to patients and
			 family members of $6,300,000,000 each year;
		Whereas although research suggests the cause of
			 Parkinson’s disease is a combination of genetic and environmental factors, the
			 exact cause and progression of the disease is still unknown;
		Whereas there is no objective test or biomarker for
			 Parkinson’s disease, and the rate of misdiagnosis can be high;
		Whereas the symptoms of Parkinson’s disease vary from
			 person to person and include tremors, slowness of movement, difficulty with
			 balance, swallowing, chewing, speaking, rigidity, cognitive impairment,
			 dementia, mood disorders (such as depression and anxiety) constipation, skin
			 problems, and sleep difficulties;
		Whereas there is no cure, therapy, or drug to slow or halt
			 the progression of Parkinson’s disease;
		Whereas medications mask some symptoms of Parkinson’s
			 disease for a limited amount of time each day, often with dose-limiting side
			 effects, and ultimately lose their effectiveness, leaving the person unable to
			 move, speak, or swallow;
		Whereas increased education and research are needed to
			 find more effective treatments with fewer side effects and, ultimately, an
			 effective treatment or cure for Parkinson’s disease; and
		Whereas April would be an appropriate month to designate
			 as Parkinson’s Awareness Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of Parkinson’s
			 Awareness Month;
			(2)supports the goals
			 and ideals of Parkinson’s Awareness Month;
			(3)continues to
			 support research to find better treatments, and eventually, a cure for
			 Parkinson’s disease;
			(4)recognizes the
			 people living with Parkinson’s who participate in vital clinical trials to
			 advance the knowledge of the disease; and
			(5)commends the
			 dedication of State, local, regional, and national organizations, volunteers,
			 researchers, and millions of people in the United States working to improve the
			 quality of life of persons living with Parkinson’s disease and their
			 families.
			
